ALLOWANCE

Claims 13, 14, 17-18, 21, 25, 26 and 46-59 are allowed
Claims 1-12, 15-16, 19-20, 22-24 and 27-45 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of Amendments filed 22 March 2021. The amendments overcome the reference of Kasoderkar and as a whole are not obvious. The claims are drawn to matching segments of an abnormal bone representation comprising a registration area which is free of anatomic abnormality to segments from a generic normal bone, aligning remaining segments of the generic bone and abnormal bone, and calculating a difference in volume of the aligned segments to determine a degree of disconformity, as recited.
The claimed process is used to guide a robotic surgical tool which is a practical application of the recited calculations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631